   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
NEW JERSEY CARPENTERS HEALTH FUND,
on behalf of itself and all
others similarly situated,

                      Plaintiffs,

       -against-                                08 Civ. 5310 (DAB)
                                                MEMORANDUM & ORDER

ROYAL BANK OF SCOTLAND GROUP, PLC,
et al.,

                    Defendants.
-------------------------------------X

DEBORAH A. BATTS, United States District Judge.

  I.     INTRODUCTION AND SUMMARY


       On March 7, 2019, the Court held a Fairness Hearing to

consider final certification of the Settlement Class and the

substantive and procedural fairness of the terms of the Parties’

Settlement, based on Plaintiffs’ Motion for Final Approval of

Settlement and Plan of Allocation and Lead Counsel’s Motion for

Approval of Attorneys’ Fees and Reimbursement of Litigation

Expenses from the Settlement Fund. (ECF No. 257-263; 287). At

the hearing, the Court indicated that it would file this

Memorandum and Order, setting out the Court’s rationale for

final certification of the Settlement Class and approval of the

Settlement.
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 2 of 20



  A. BACKGROUND

     On May 21, 2008, Plaintiffs commenced this action against

Defendants as a putative class action under Article 9 of the New

York Civil Practice Law and Rules, bringing claims under the

Securities Act. On June 10, 2008, the action was removed from

the New York State Supreme Court to this Court. Following two

Motions to Dismiss, an appeal, and a Motion to reconsider, on

March 9, 2015, Plaintiffs filed a Third Amended Complaint in

this action.   On November 4, 2016, the Court granted Plaintiffs’

Motion for Class Certification, Appointment of New Jersey

Carpenters Health Fund and Iowa Public Employees’ Retirement

System as Class Representatives, and Appointment of Cohen,

Milstein, Sellers & Toll, PLLC as class counsel.

     Plaintiffs allege, in sum and substance, that Defendant

Novastar Mortgage Inc. abandoned its underwriting guidelines

during the mortgage origination process, making each Offering

Document pertaining to the Offerings in which Plaintiffs

invested materially misleading. The Offerings covered in this

litigation consist of NovaStar Mortgage Funding Trusts, NovaStar

Home Equity Loan Series 2006-3, 2006-4, 2006-5, 2006-6, 2007-1,

and 2007-2.
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 3 of 20



  B. SETTLEMENT

     After multiple rounds of mediation over the course of one

year with the Honorable Layn Phillips, a former federal judge

and well-respected mediator, the Parties agreed on the material

terms of a settlement on December 11, 2016.       The extensive and

arms-length negotiations resulted in a comprehensive Settlement

Agreement, which all Parties executed on March 8, 2017.

     On May 9, 2017, this Court entered an Order preliminarily

approving the Settlement, conditionally certifying the

Settlement Class, appointing Cohen, Milstein, Sellers & Toll,

PLLC as Class Counsel, and authorizing the dissemination of the

Notice to Class Members.

     The terms of the Settlement are as follows:

     The Settlement Agreement creates a gross Settlement Fund of

165 million dollars.    Defendants have already fully funded the

Settlement Fund.   The Settlement Fund covers all payments to

Class Members, taxes, tax expenses, attorneys’ fees and

litigation costs, and notice and administration costs.

     The Settlement Agreement provides that every Class Member

who does not timely opt out of the Settlement will release

Defendants from all claims that were asserted or could have been

asserted in this litigation.


                                   3
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 4 of 20



     The Class consists of individuals and entities who acquired

publicly-offered certificates representing interests in any of

the NovaStar Mortgage Funding Trusts, NovaStar Home Equity Loan

Series 2006-3, 2006-4, 2006-5, 2006-6, 2007-1 or 2007-2

Offerings, prior to May 21, 2008, pursuant or traceable to the

Registration Statement and accompanying prospectus filed by

NovaStar Mortgage Funding Corporation with the Securities and

Exchange Commission on June 16, 2006 (No. 333-134461), and who

were injured thereby. Excluded from the Class are parties who

submitted a valid and timely request for exclusion in accordance

with the terms of the Preliminary Approval Order. Also excluded

from the Settlement Class are all Defendants, their officers and

directors at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or

assigns, and any entity in which any Defendant has or had a

controlling interest, except for any Investment Vehicle.

     The allocation formula for distributing payments to the

Class Members is based upon the statutory measure for damages

under § 11 of the Securities Act. The formula takes into account

which Certificate was acquired; when the Certificate was

acquired; whether it was sold, and if it was sold, when and for

how much; and the value of the Certificate on May 21, 2008.


                                   4
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 5 of 20


     On August 16, 2017, Plaintiffs moved for Final Approval of

the Settlement.   Defendants did not oppose the motion.



  C. Settlement Response

     The response to the settlement has been relatively

positive. Counsel for Lead Plaintiffs has notified the Court

that, as of August 15, 2017, Epiq Class Action & Claims Solution

Inc. (“Epiq”), the Claims Administrator, had sent 2,503 copies

of the Notice and Proof of Claim Form to potential Class

Members. In addition, the Summary Notice was published in the

Wall Street Journal and transmitted over PR Newswire, and Epiq

established a website dedicated to the Settlement. To date, at

least 620 proofs of claim have been filed, and only one

exclusion has been filed.

     The only objection received to the settlement was filed by

the Federal Housing Finance Agency (“FHFA”) and the Federal Home

Loan Mortgage Corporation (“FHLMC”) (collectively, “Objectors”).

They did not object to the settlement, the fees, or the

expenses. While the Notice made clear that in order to object to

the settlement, an objector had to be a member of the settlement

class, what FHFA and FHLMC objected to was being a member of the

class. On Tuesday, September 12, 2017, the Objectors attempted

to seek an extraordinary remedy pursuant to 12 U.S.C. §

                                   5
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 6 of 20


4617(b)(10)(B). The Court held a hearing, heard from all Parties

and the Objectors, and denied the Objectors’ request.

     The Objectors filed an interlocutory appeal before the

Second Circuit challenging the Court’s denial of its request. A

three-judge panel heard argument on October 17, 2017. On

November 21, 2017, the Court stayed the Fairness Hearing pending

resolution of the interlocutory appeal. On October 19, 2018, in

a summary order, the Second Circuit dismissed the Objectors’

appeal as moot. On December 4, 2018, the Objectors filed a

petition for panel or en banc rehearing of the Second Circuit’s

decision. On January 3, 2019, the Second Circuit denied the

Objectors’ petition.

     At the Fairness Hearing on March 7, 2019, Objectors renewed

their objection to their inclusion in the class. Specifically,

Objectors argued that 12 U.S. Code § 4617(f) restricted the

Court’s jurisdiction, such that the Court could not impose upon

FHFA the release of claims contemplated in the Settlement.

     The Court overruled the Objector’s motion, finding that

FHFA’s duty as a conservator could not “be turned into a sword”

and that 12 U.S. Code § 4617(f) did not “divest[] [the Court] of

jurisdiction to finalize a settlement in a class action where

one of the plaintiffs had slept on his or her rights.”



                                   6
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 7 of 20


(Transcript of Fairness Hearing at 31.) Finding jurisdiction to

finalize the Settlement with FHFA as a class member subject to

the Settlement’s restrictions, the Court DENIED the objection.



  II.   Class Certification and Approval of the Settlement

                         CLASS CERTIFICATION

In order to certify the class as defined by Plaintiffs the
Court will consider the criteria of Federal Rule of Civil
Procedure 23(a) and (b).
COURT FINDING     EVIDENCE FROM SUBMISSIONS           LEGAL
                                                      REQUIREMENT(S)
                                                      SATISFIED
All of the        The Class (a class consisting       I. Each Rule 23
criteria set      of essentially the same             requirement
forth in          persons) was “certified” in         must be met.
Federal Rule      the Court’s Order of November       "Some showing"
of Civil          4, 2016; the Court                  is not
Procedure 23      preliminary approved                sufficient.
are satisfied.    settlement class on May 9,
                  2017.                               II. All
                                                      evidence (not
                  Settlement Class is defined         simply a class
                  as: “[A]ll Persons who              Plaintiff’s
                  purchased or otherwise              evidence) must
                  acquired publicly offered           be assessed.
                  Certificates representing
                  interests in any of the             III. Where a
                  NovaStar Mortgage Funding           Rule 23
                  Trusts, NovaStar Home Equity        requirement
                  Loan Series 2006-3, 2006-4,         overlaps with
                  2006-5, 2006-6, 2007-1, or          an issue on the
                  2007-2 Offerings, prior to          merits, the
                  May 21, 2008, pursuant or           Court must
                  traceable to the Registration       still rule as
                  Statement and accompanying          to whether the
                  prospectus filed with the           requirement is
                  Securities and Exchange             met (although
                  Commission by NovaStar              the Court can
                  Mortgage Funding Corporation        appropriately
                                   7
 Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 8 of 20


                a/k/a NovaStar Certificates         limit its scope
                Financing Corporation on June       of inquiry at
                16, 2006 (No. 333-134461),          the class
                and who were damaged thereby,       certification
                except those Persons that           stage).
                timely and validly requested
                exclusion from the class            In re IPO
                pursuant to and in accordance       Securities
                with the terms of the               Litigation, 471
                Preliminary Approval Order.         F.3d 24 (2d
                Also excluded from the              Cir. 2006)
                Settlement Class are all
                Defendants, their officers
                and directors at all relevant
                times, members of their
                immediate families and their
                legal representatives, heirs,
                successors or assigns, and
                any entity in which any
                Defendant has or had a
                controlling interest, except
                for any Investment Vehicle.”
                (Proposed Order, ECF No. 271
                Ex. B (Supp. Laitman Decl.)
                at 6-7; see also Memo of Law
                on Final Approval of
                Settlement at 21.)

Having received no objections to the class certification, and
finding no reason to reconsider that determination, THE CLASS
          CERTIFICATION IS HEREBY FINALLY CONFIRMED.




                                 8
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 9 of 20


                              FAIRNESS


Under Federal Rule of Civil Procedure 23(e), to grant final
approval of a settlement, the Court must determine whether the
proposed settlement is fair, reasonable and adequate. In making
this determination, the Court must review both the procedural
and substantive fairness of a proposed settlement. To find a
settlement procedurally fair, the Court must pay close
attention to the negotiating process, to ensure that the
settlement resulted from arm’s-length negotiations, and that
Plaintiffs’ Counsel possessed the experience and ability, and
engaged in the discovery necessary for effective representation
of the classes’ interests. To find a settlement substantively
fair, the Court reviews the nine Grinnell Factors. See City of
Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974).

                                                         LEGAL
                          EVIDENCE FROM
 COURT FINDING                                      REQUIREMENT(S)
                           SUBMISSIONS
                                                       SATISFIED
                        PROCEDURAL FAIRNESS

The settlement     “[A]ll parties in the         Wal-Mart Stores,
resulted from      Action are represented        Inc. v. Visa
“arm’s-length      by highly experienced         U.S.A., Inc., 396
negotiations.”     counsel . . .; the            F.3d 96, 116 (2d
Class Counsel      Settlement was reached        Cir. 2005) (“A
possessed the      after arm’s length            ‘presumption of
requisite amount   negotiations before an        fairness, adequacy,
of experience      experienced mediator and      and reasonableness
and ability, and   former Federal Judge . .      may attach to a
the parties        . ; and the parties           class settlement
engaged in the     understood the strengths      reached in arm’s-
discovery          and weaknesses of the         length negotiations
necessary for      claims any defenses           between
effective          before settlement was         experienced,
representation     reached.” (Pls.’ Memo of      capable counsel
of the Classes’    Law in Supp. of Final         after meaningful
interests.         Approval, ECF No. 258 at      discovery.’”)
                   9; see also Phillips’         (quoting Manual For
                   Decl.)                        Complex Litigation
                                                 (Third) § 30.42
                                                 (1995)). D'Amato v.
                                                 Deutsche Bank, 236
                                                 F.3d 78, 85 (2d
                                  9
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 10 of 20


                                                  Cir, 2001), citing
                                                  Weinberger v.
                                                  Kendrick, 698 F.2d
                                                  61, 74 (2d Cir.
                                                  1982).




                        SUBSTANTIVE FAIRNESS

Courts in this
Circuit review a
proposed
settlement
agreement for
substantive
fairness
according to the
nine Grinnell
Factors:
(1) Litigation     "Securities class              Grinnell Factor 1:
is complex, and    actions are complex and        The complexity,
would likely be    uncertain; here, Pls.’         expense and likely
costly and         would have had to oppose       duration of the
lengthy in         Summary Judgment,              litigation
duration.          Daubert motions and then
                   trial (and then appeal);
                   Defs.’ answers
                   collectively asserted
                   160 affirmative
                   defenses." (Memo of Law
                   on Final Approval of
                   Settlement at 10-11.)
(2) The reaction   There has only been one        Grinnell Factor
of the class to    exclusion, despite             2: The reaction
the settlement     hundreds of claims             of the class to
has been           filed; no objection has        the settlement.
positive.          been made to the
                   substance of the
                   Settlement.
                   (Memo of Law on Final
                   Approval of Settlement
                   at 10-11; Reply Memo at
                   4.)
                                10
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 11 of 20


(3) Proceedings    “At the time of                Grinnell Factor 3:
have progressed    settlement, nine years         The stage of the
and sufficient     after commencement of          proceedings and the
discovery has      the lawsuit, fact              amount of discovery
been completed     discovery — which              completed.
to understand      included reviewing
Plaintiffs’        nearly 9 million pages
claims and         of documents, 26 fact
negotiate          depositions, and motion
settlement terms   practice relating to
                   fact discovery — as well
                   as discovery related to
                   class certification,
                   including two expert
                   depositions, had been
                   completed. This is, of
                   course, in addition to
                   the multiple hotly
                   contested motions,
                   including several
                   discovery motions, two
                   motions to dismiss, a
                   class-certification
                   motion, as well as an
                   appeal to the Second
                   Circuit. Accordingly,
                   Plaintiffs and Lead
                   Counsel had a strong
                   grasp of the strengths
                   and weaknesses of the
                   case when negotiating
                   and evaluating the
                   proposed
                   Settlement.”(Memo of Law
                   on Final Approval of
                   Settlement at 13; see
                   also Laitman Decl. ¶ 4.)




                                  11
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 12 of 20


(4) The risks      “Risks included                Grinnell Factor
of establishing    challenges in proving          4: The risks of
liability are      that there were                establishing
significant.       misstatements and              liability.
                   omissions in the
                   Offering Documents,
                   which also contained
                   disclosures that
                   Defendants argued
                   negated liability.
                   Further risks included,
                   for example, overcoming
                   Defendants’ arguments
                   that whatever
                   misstatements or
                   omissions may have
                   existed were immaterial
                   to investors; that some
                   or all of the declines
                   in the value of the
                   Certificates were due to
                   causes other than the
                   alleged misstatements or
                   omissions (the ‘negative
                   causation’ defense); and
                   that that Defendants had
                   conducted a ‘reasonable
                   investigation’ and thus
                   could satisfy their ‘due
                   diligence’ defense.”
                   (Memo of Law on Final
                   Approval of Settlement
                   at 14.)
(5) The risks      “[D]amages may be              Grinnell Factor
of establishing    reduced or eliminated if       5: The risks of
damages are        the defendant proves           establishing
significant.       that a portion or all of       damages.
                   the statutory damages
                   are attributable to
                   causes other than the
                   misstatements or
                   omissions. In addition,
                   several of the contested
                   issues on damages “would
                   have required expert

                                  12
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 13 of 20


                   testimony before the
                   jury . . . Plaintiffs
                   could not be certain
                   which experts’ views the
                   jury would credit, and
                   who would prevail in
                   this ‘battle of the
                   experts.’” (Memo of Law
                   on Final Approval of
                   Settlement at 15.)
(6) The risks      The Court could have           Grinnell Factor
of maintaining     decertified the class at       6: The risk of
the class action   any time. (Memo of Law         maintaining the
through trial      on Final Approval of           class action
are significant    Settlement at 16.)             through the
                                                  trial.
(7) Defendants’    Some of the Defendants         Grinnell Factor 7:
ability to         are in bankruptcy; fact        The ability of the
withstand a        that others are large          Defendants to
greater judgment   banks does not weigh           withstand greater
may be present,    against approval.(Memo         judgment.
but this factor    of Law on Final Approval
alone is not       of Settlement at 16.)
dispositive
under Grinnell.
(8) and (9)        “Although the damages          Grinnell Factor 8:
The settlement     that might be                  The range of
is reasonable in   recoverable in this case       reasonableness of
light of:          were substantial,              the settlement fund
(a) Plaintiffs’    Defendants had                 in light of the
best possible      formidable arguments           best possible
recovery, and      with respect to those          recovery.
(b) the            damages (as well as
attendant risks    liability in general)          Grinnell Factor 9:
of litigation.     that, if successful,           The range of
                   could have greatly             reasonableness of
                   reduced or eliminated          the settlement fund
                   altogether those               to a possible
                   damages”; “Lead Counsel        recovery in light
                   is intimately familiar         of all the
                   with the facts in the          attendant risks of
                   case and has extensive         litigation.
                   experience prosecuting
                   comparable securities
                   class actions. In these
                                  13
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 14 of 20


                   circumstances, Lead
                   Counsel’s opinion that
                   the Settlement is
                   reasonable is entitled
                   to ‘great weight.’”
                   (Memo of Law on Final
                   Approval of Settlement
                   at 16-18.)
  Having considered the procedural and substantive factors, the
 Court finds the proposed settlement to be fair, reasonable and
       adequate under Federal Rule of Civil Procedure 23.
                THE SETTLEMENT IS HEREBY APPROVED.

  III. Attorneys’ Fees, Expenses, and Lead Plaintiff Awards


     District Courts have a duty “to act as a fiduciary who must

serve as a guardian of the rights of absent class members,” City

of Detroit v. Grinnell Corp., 560 F.2d 1093, 1099 (2d Cir.

1977). This duty involves a “searching assessment” of attorneys'

fees, “eschew[ing] any rubber stamp approval in favor of an

independent evaluation.” Goldberger v. Integrated Resources,

Inc., 209 F.3d 43, 52 (2d Cir. 2000); Grinnell 495 F.2d at 462.

“[T]he fees awarded in common fund cases may not exceed what is

‘reasonable’ under the circumstances. . . . What constitutes a

reasonable fee is properly committed to the sound discretion of

the district court.” Goldberger, 209 F.3d at 48 (internal

citation omitted). The Second Circuit has made repeatedly clear

that “no presumption applies to the percentage of a common 22




                                   14
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 15 of 20


fund.” McDaniel v. City of Schenectady, 595 F.3d 411, 425–26 (2d

Cir. 2010).

     Counsel has requested attorneys’ fees in the amount of 28%

of the $165 million Settlement, or $46,200,000.00 (before

interest), which represents a multiplier of 1.43 of Lead

Counsel’s lodestar amount. (Memo of Law in Supp. of Approval of

Attorneys’ Fees at 18-9; see also Laitman Decl. at 28.)

Accordingly, the Court accepts counsels’ request for a 28%

attorneys’ fees award of $46,200,000.00, pursuant to the

Goldberger analysis below.




                     ATTORNEYS’ FEES & EXPENSES
                                                             LEGAL
   COURT FINDING        EVIDENCE FROM SUBMISSIONS       REQUIREMENT(S)
                                                           SATISFIED
To ensure the
appropriateness of
attorneys’ fees and
costs, the Court
will now review the
six Goldberger
criteria.
Goldberger v.
Integrated Res.
Inc., 209 F.3d 43,
50 (2d Cir. 2000)
                            ATTORNEYS’ FEES




                                   15
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 16 of 20



The Second Circuit
has recognized that
a district court
may calculate
reasonable attorney
fees by either the
lodestar method or
the percentage
method. Goldberger,
209 F.3d at 50. The
proposed attorneys’
fee, calculated
here according to
the percentage
method, is
reasonable. No
matter which method
is chosen, district
courts should be
guided by the six
traditional
Goldberger criteria
in determining a
reasonable common
fund fee.
Goldberger, 209
F.3d at 50.
                                                      The six
                                                      Goldberger
                                                      Factors are:
(1) Counsel has        “Over more than nine           Goldberger
expended               years, counsel for the         Factor 1: The
considerable time      Plaintiffs dedicated over      time and labor
and labor on           71,500 hours and expended      expended by
behalf of              over $2.2 million in           counsel.
Plaintiffs             expenses in prosecuting
                       this case.” (Memo of Law
                       in Supp. of Approval of
                       Attorneys’ Fees at 13.)




                                  16
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 17 of 20


(2) The                Securities class actions       Goldberger
litigation is          are difficult; “proof on       Factor 2: The
complex and of         the merits required fact-      magnitude and
large magnitude.       intensive analysis of due      complexities of
                       diligence conducted in         the litigation.
                       numerous MBS public
                       offerings focusing on
                       Defendants’ assessment on
                       whether the loans being
                       securitized complied with
                       various loan origination
                       guidelines . . . In
                       addition, because MBS are
                       not traded on an
                       automated exchange, the
                       determination of damages
                       required time-consuming
                       discovery of dozens of
                       non-party trading firms
                       in order to obtain
                       historical pricing and
                       purchasing information
                       and consultations with
                       experts.” (Memo of Law in
                       Supp. of Approval of
                       Attorneys’ Fees at 14.)
(3) The risks of       “[A]t the time the suit        Goldberger
litigation for         was commenced, securities      Factor 3: The
Plaintiffs are         class action claims on         risk of
substantial.           behalf of MBS investors        litigation.
                       were largely untested.
                       The unusual risks
                       attendant with pursuing
                       this case — including the
                       fact that when the case
                       was brought no securities
                       class action had ever
                       been certified consisting
                       of MBS purchasers, the
                       absence of any publicly
                       available trading data,
                       and the lack of
                       government action — were
                       reflected in the fact
                       that no other firm was

                                  17
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 18 of 20


                       willing to prosecute it.”
                       (Memo of Law in Supp. of
                       Approval of Attorneys’
                       Fees at 12-13.)
(4)Representation      “Lead Counsel specializes      Goldberger
of class counsel       in complex securities          Factor 4: The
is of high             litigation, including          quality of
quality.               pioneering the new field       representation.
                       of litigation involving
                       MBS, with a successful
                       track record in cases
                       throughout the country”;
                       Defendants were also
                       represented by “two of
                       the most highly-respected
                       and largest law firms in
                       the country, who spared
                       no effort in their
                       zealous representation of
                       their clients.” (Memo of
                       Law in Supp. of Approval
                       of Attorneys’ Fees at
                       15.)
(5) The requested      “[T]he requested 28% fee       Goldberger
attorneys’ fees        is well within the range       Factor 5: The
are reasonable in      of percentage fees that        requested fee
relation to            courts in the Second           in relation to
Parties’               Circuit and around the         the settlement.
settlement.            country have awarded in
                       comparable cases, and in       See also
                       other MBS class actions        Goldberger, 209
                       in particular.” (Memo of       F.3d at 50
                       Law in Supp. of Approval       (stating that
                       of Attorneys’ Fees at          “the lodestar
                       16.)                           remains useful”
                                                      and “we
                                                      encourage the
                                                      practice of
                                                      requiring
                                                      documentation
                                                      of hours as a
                                                      ‘cross check’
                                                      on the
                                                      reasonableness
                                                      of the

                                  18
  Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 19 of 20


                                                      requested
                                                      percentage.”);
                                                      In re Hi-Crush
                                                      Partners L.P.
                                                      Securities
                                                      Litig., No 12-
                                                      Civ-8557, 2014
                                                      WL 7323417, at
                                                      * 12 (S.D.N.Y.
                                                      Dec. 19, 2014)
                                                      (“In this
                                                      Circuit, courts
                                                      routinely award
                                                      attorneys’ fees
                                                      that run to 30%
                                                      and even a
                                                      little more of
                                                      the amount of
                                                      the common
                                                      fund.”)
                                                      (collecting
                                                      cases).
(6) Requested          Lead counsel pursued a         Goldberger
attorneys’ fees        novel case others were         Factor 6:
are not contrary       unwilling to take.             Public
to public policy.      (Memo of Law in Supp. of       policy
                       Approval of Attorneys’         considerations.
                       Fees at 16.)
                          ATTORNEY'S COSTS
The Court finds        “The expenses for which        “Attorneys may
that expenses in       Lead Counsel seeks             be compensated
this matter are        reimbursement are the          for reasonable
reasonable.            types of expenses that         out-of-pocket
                       are necessarily incurred       expenses
                       in litigation and              incurred and
                       routinely charged to           customarily
                       clients billed by the          charged to
                       hour.” (Memo of Law in         their clients,
                       Supp. of Approval of           as long as they
                       Attorneys’ Fees at 18-9;       were
                       see also Laitman Decl. at      ‘incidental and
                       28.)                           necessary to
                                                      the
                                                      representation’
                                                      of those

                                  19
   Case 1:08-cv-05310-DAB-HBP Document 320 Filed 03/08/19 Page 20 of 20


                                                       clients.”

                                                       In re
                                                       Independent
                                                       Energy Holdings
                                                       PLC Securities
                                                       Litigation,
                                                       302 F.Supp.2d
                                                       180, 183
                                                       (S.D.N.Y. 2003)

  Having conducted the Goldberger analysis, the Court finds the
 requested attorneys’ fees of 28% of the $165 million Settlement
    or $46,200,000.00 (with interest on such amount at the same
   rate as earned by the Settlement Fund), including reasonable
     and necessary expenses of $2,738,657.11 to be reasonable.
              The attorneys’ fees are HEREBY APPROVED.




     The Fairness Hearing of March 7, 2019 and this Memorandum

and Order constitute the Court’s findings and rulings in this

matter. This Action is DISMISSED WITH PREJUDICE. The Clerk of

Court is directed to terminate all open Motions and close the

docket in this case.

     SO ORDERED.

Dated:     New York, New York
           March 8, 2019




                                   20
